Case 1:16-cv-09517-LAK-KHP Document 226-7 Filed 06/05/19 Page 1 of 15




                   Exhibit G
                   Case 1:16-cv-09517-LAK-KHP Document 226-7 Filed 06/05/19 Page 2 of 15


                   STATE OF NEW YORK
                   SUPREME COURT               COUNTY OF MONROE


                   HARRIS BEACH PLLC,

                                               Plaintiff,
                                                                                   COMPLAINT
                          V.




                   EBER BROS. WINE & LIQUOR CORP.,                                 Index No.
                   ALEXBAY, LLC f/k/a LESTER EBER, LLC,
                   EBER BROS. WINE & LIQUOR METRO, INC., and
                   EBER-CONNECTICUT, LLC,
                                                                               Jlom-i'bbZB
                                                Defendants.


                          Plaintiff, Harris Beach PLLC ("HB"), as and for its Complaint against defendants Eber

                   Bros. Wine & Liquor Corp. ("Eber Bros."), Alexbay, LLC f/k/a Lester Eber, LLC ("Alexbay"),

                   Eber Bros. Wine and Liquor Metro, Inc. ("Eber Metro") and Eber-Connecticut, LLC ("Eber-

                   CT")(collectively, "Defendants") alleges as follows:                                    ro
                                                                                                           CZD*
                                                                                                           JCs
                                                            THE PARTIES                            CD
                                                                                                   <->    o
                                                                                                          m
                                                                                                          o
                                                                                                   CD               «
                                  HB is a New York professional services limited liability company dtriy organifSd

                   and existing under the laws of the State of New York with its principal place         bigness localfd
                                                                                                   r.i    cn :
                   at 99 Gamsey Road, Pittsford, New York.                                                vjat;

                          2.      Upon information and belief, Eber Bros, is domestic business corporation with its

                   principal place of business located at 95 Aliens Creek Road, Suite 10, Building 2, Rochester,

                   New York.

                          3.      Upon information and belief, Alexbay is a limited liability company organized

                   and existing under the laws of the State of Connecticut with its principal place of business

                   located at 30 Corporate Drive, North Haven, Connecticut.




HARRIS BEACH i
ATTORNEYS AT LAW
                   Case 1:16-cv-09517-LAK-KHP Document 226-7 Filed 06/05/19 Page 3 of 15




                           4.     Upon information and belief, Eber Metro is a domestic business corporation with

                    its principal place of business located at 95 Aliens Creek Road, Suite 10, Building 2, Rochester,

                    New York.

                                   Upon information and belief, Eber-CT is a limited liability company organized

                    and existing under the laws of the State of Delaware with its principal place of business located

                    at 30 Corporate Drive, North Haven, Connecticut.

                           6.      Upon information and belief, at all relevant times except as stated below, Lester

                    Eber ("Lester") was the President and director of Eber Bros.

                                   Upon information and belief, Lester is and at all relevant times was the Chief

                    Executive Officer of Eber Bros.

                           8.      Upon information and belief, Wendy Eber ("Wendy"), Lester's daughter, was the

                    Chief Financial Officer, Secretary, and a director of Eber Bros, until she resigned from those

                    positions on March 31,2014.

                                   Upon information and belief, Lester is and at all relevant times was the sole

                    member and owner of Alexbay.

                           10.     Upon information and belief, Lester is and at all relevant times was the Chief

                    Executive Officer of Eber Metro.

                           11.     Upon information and belief, Wendy is and at all relevant times was the Chief

                    Financial Officer and a director of Eber Metro.

                           12.     Upon information and belief, Lester is and at all relevant times was the Chairman,

                    Chief Executive Officer and manager of Eber-CT.

                           13.     Upon information and belief, Wendy is and at all relevant times was the President

                    of Eber-CT.




HARRIS BEACH 2                                                        2
ATTORNEYS AT LAW
                   Case 1:16-cv-09517-LAK-KHP Document 226-7 Filed 06/05/19 Page 4 of 15




                             14.    Upon information and belief, at all relevant times except after the conveyance

                     identified below, Eber Metro was wholly owned by Eber Bros.

                             15.    Upon information and belief, at all relevant times, Eber Metro has owned a 79%

                     membership interest in Eber-CT.

                                                              BACKGROUND

                             A.     The Debt Obligations

                             16.    Upon information and belief, on or about August 15, 2005, Lester loaned Eber

                     Bros, the sum of $ 1,500,000 pursuant to a promissory note (the "$1.5 million Note").

                             17.    In or about October, 2009, Lester extended a line of credit to Eber Metro, in an

                     amount not to exceed $1,500,000 pursuant to a Line of Credit Note (the "LOC Note").

                             18.    On or about February 26, 2010, Eber Bros, executed a guaranty in favor of Lester

                     with regard to the LOC Note only (the "LOC Guaranty").

                             19.    On or about February 26, 2010, Eber Bros, and Eber Metro executed a Security

                     Agreement in favor of Lester whereby Eber Bros, and Eber Metro granted Lester a security

                     interest in substantially all of their assets (the "Security Agreement").

                            20.     The Security Agreement only secured Lester as to repayment of the LOC Note.

                            21.     On or about February 11, 2011, pursuant to a Debt Assumption Agreement, Eber

                     Metro assumed Eber Bros.' obligation under the $1.5 million Note (the "Assumption

                     Agreement").

                            22.     Pursuant to the Assumption Agreement, Lester released Eber Bros, from any

                     further obligation to repay the $1.5 million Note.

                            B.      The Underlying Collection Action for Money Damages

                            23.     On September 23,2011, HB commenced an action (under Index No. 11-11436) in

                     Monroe County Supreme Court against Eber Bros, for breach of contract and unjust enrichment

HARRIS BEACH §                                                         3
ATTORNEYS AT LAW
                   Case 1:16-cv-09517-LAK-KHP Document 226-7 Filed 06/05/19 Page 5 of 15




                     among other causes of action (the "Underlying Collection Action") which arose out of legal

                     services HB provided to Eber Bros, in connection with its representation of Eber Bros, in a

                     lawsuit brought by Wolf Concept, S.A.R.L. against Eber Bros.

                            24.    HB's complaint in the Underlying Collection Action seeks a money judgment in

                     the amount of $710,314.82 for unpaid attorneys' fees and late charges, plus $45,580.96 for

                     unpaid disbursements.

                            25.    On February 26, 2014, Hon. J. Scott Odorisi issued an Amended Judgment in

                     favor of HB and against Eber Bros, on its breach of contract and unjust enrichment causes of

                     action in the amount of $1,023,288.27, plus post-judgment interest (the "Amended Judgment").

                            26.    On March 4, 2014, based on the Amended Judgment, a judgment was entered in

                     favor of HB and against Eber Bros, in the amount of $ 1,031,116.65 (the "Judgment").

                            27.    As of the date of this Complaint, no part of the Judgment has been paid.

                            C.     Events Leading Up to the Fraudulent Conveyance

                            28.    On December 8, 2011, two and a half months after the Underlying Collection

                     Action was commenced, Lester formed Lester Eber, LLC ("LE") in Connecticut.

                            29.    Lester is the sole member and owner of LE.

                            30.    On or about December 8, 2011, Lester submitted an application to the State of

                     Connecticut Liquor Control Division for approval to convey Eber Metro's controlling 79%

                    interest in Eber-CT to LE (the "Application").

                            31.    In support of the Application, Lester submitted an Affidavit to the Connecticut

                    Liquor Control Division stating that the proposed conveyance of Eber Metro's controlling

                     interest in Eber-CT to LE was for no consideration.

                            32.    On January 12,2012, LE formally changed its name to Alexbay, LLC.




HARRIS BEACH I                                                       4
ATTORNEYS AT LAW
                    Case 1:16-cv-09517-LAK-KHP Document 226-7 Filed 06/05/19 Page 6 of 15




                            33.     On or about January 18, 2012, Lester purportedly assigned his rights under the

                     $1.5 million Note and Security Agreement to his company, Alexbay, pursuant to an Assignment

                     of Note and Security Agreement (the "Assignment").

                            34.     The unsigned Assignment did not purport to assign the LOG Note or LOG

                     Guaranty to Alexbay.

                            35.     By notice dated January 18, 2012, Alexbay notified Eber Bros, of its proposal to

                     accept Eber Bros.' shares of common stock in Eber Metro (the "Eber Metro Shares") in full

                     satisfaction of indebtedness allegedly owed to Alexbay under the $1.5 million Note and LOG

                     Note (collectively, the "Notes").

                            36.     At no point in time did Eber Bros, ever owe any obligation to Alexbay - under the

                     Notes or otherwise.

                            D.      The Alexbay Action

                            37.     On February 21, 2012, less than five (5) months after the Underlying Collection

                     Action was commenced, Alexbay commenced an action (under Index No. 2012-1919) in Monroe

                     County Supreme Court against Eber Bros, and Eber Metro, among other defendants, seeking an

                     order declaring Alexbay's acceptance of the Eber Metro Shares in foil satisfaction of the debt

                     allegedly owed under the Notes "commercially reasonable" under the Uniform Commercial

                     Code (the "Alexbay Action").

                            38.     In Alexbay's Complaint and Lester's Affidavit, sworn to on March 14, 2012

                     ("Lester's Affidavit"), submitted to the Court for an order granting the relief sought in the

                     Alexbay Action, Lester misrepresented to the Court that: (1) Eber Bros, owed a debt to Alexbay

                     under the Notes in an amount which exceeded $3,650 million; and (2) the foregoing

                     indebtedness owed by Eber Bros, to Alexbay was secured by a lien on all of Eber Bros.' assets,

                     including the Eber Metro Shares.

HARRIS BEACH 3                                                      5
ATTORNEY'S AT LAW
                   Case 1:16-cv-09517-LAK-KHP Document 226-7 Filed 06/05/19 Page 7 of 15




                             39.     In Alexbay's Complaint and Lester's Affidavit submitted to the Court for an order

                     granting the relief sought in the Alexbay Action, Lester misrepresented to the Court that the Eber

                     Metro Shares were valued at $3.66 million.

                             40.     The basis for Lester's valuation of the Eber Metro Shares was a May 2010

                     acquisition by Polebridge Bowman Partners, LLC of six percent (6%) of the membership units in

                     Eber-CT for the sum of $350,000 (the "Polebridge Bowman Two-Step").

                             41.      Based on the Polebridge Bowman Two-Step, Lester and Alexbay asserted that

                     each share of Eber-CT would be worth $58,333', which they sought to argue would mean that

                     Eber Metro's remaining seventy nine percent (79%) would have been worth $5,833,300 at the

                     time of the Polebridge Bowman Two-Step.

                             42.      Alexbay alleged in its Complaint that after the Polebridge Bowman Two-Step,

                     Eber-CT "...has lost more than $1.2 Million and that, as a consequence, the value of all of [Eber-

                     CT's] membership units was reduced to $4,633,300 by December 2011." Therefore, Alexbay

                     asserted, Eber Metro's 79% interest in Eber-CT should be valued at $3.66 million.

                             43.      In Alexbay's Complaint and Lester's Affidavit submitted to the Court for an order

                     granting the relief sought in the Alexbay Action, Lester misrepresented to the Court that the

                     Polebridge Bowman Two-Step was an "arms' length transaction" and a "very recent arms'

                     length sale [sic] on the open market", respectively.

                             44.     The Polebridge Bowman Two-Step was not an arms' length transaction because

                     Polebridge Bowman's sole member and manager, Glenn Sturm, is one of Lester's attorneys,

                     because the shuffling of the 6% ownership to Polebridge Bowman was undertaken to address




                     1Polebridge Bowman paid $350,000 for a six percent ownership interest, thus one share is worth $350,000   6=
                     $58,333.

HARRIS BEACH 3                                                            6
ATTORNEYS AT LAW
                   Case 1:16-cv-09517-LAK-KHP Document 226-7 Filed 06/05/19 Page 8 of 15




                     business exigencies, because the purchase price was on a non-recourse basis, and because

                     Wendy Eber retained a proxy to vote Polebridge Bowman's membership units.

                            45.      Alexbay did not advise the Court of two (2) earlier arms' length transactions

                     which indicate the value of the Eber Metro Shares.

                            46.      On January 28, 2008, Eder-Goodman, LLC ("Eder-Goodman"), a competitor of

                     Eber-CT, paid Eber Metro the sum of $4.5 million for a fifteen percent (15%) interest in Eber-

                     CT pursuant to a Purchase Agreement ("Eder-Goodman Acquisition").

                            47.      Based on the Eder-Goodman Acquisition, each membership unit of Eber-CT

                     would be worth $300,0002, indicating that Eber Metro's controlling seventy nine percent (79%)

                     would then have been worth a minimum of $23.7 million.

                            48.      As further proof of the value of the Eber Metro Shares, on August 29, 2007,

                     Southern Wine and Spirits of America, Inc. ("Southern"), another of Eber-CTs competitors.

                     entered into a written letter agreement with Eber Bros., which agreement was approved by Eber

                     Bros, board of directors, giving Southern an option to purchase a fifteen percent (15%) interest in

                     Eber-CT for the sum of $3 Million ("Southern Agreement").

                            49.      Although Southern ultimately did not opt to purchase the interest, the

                    authorization of Eber Bros, board to grant such option nonetheless reflects that each membership

                    unit of Eber-CT would be worth $200,0003, which would indicate that Eber Metro's controlling

                    seventy nine percent (79%) interest in Eber-CT would be worth no less than $15.8 million.




                    2
                      Eder-Goodman paid $4,500,000 for a fifteen percent ownership interest, thus one membership unit is worth
                    $4,500,000 + 15 = $300,000.
                    3 Southern offered $3,000,000 for a 15% ownership interest, thus one membership unit is worth $3,000,000 -M5 =

                    $200,000.

HARRIS BEACH §                                                            7
ATTORNEYS AT LAW
                   Case 1:16-cv-09517-LAK-KHP Document 226-7 Filed 06/05/19 Page 9 of 15




                            50.       The Eder-Goodman Acquisition and the Southern Agreement are true "arms'

                     length" transactions wherein competitors negotiated a fair value of membership units of Eber-

                     CT, neither of which were brought to the Court's attention in the Alexbay Action.

                            51.       On May 11, 2012, Hon. Matthew Rosenbaum issued an order granting Alexbay's

                     motion, which order declared Eber Bros.' proposed conveyance of its control of Eber-CT to

                     Alexbay in full satisfaction of the indebtedness owed under the Notes "commercially

                     reasonable."

                            52.       On June 5, 2013, Eber Bros, conveyed the Eber Metro Shares (and with them

                     control of Eber-CT) to Alexbay.

                            53.       Eber Bros.' conveyance of the Eber Metro Shares to Alexbay rendered Eber Bros.

                     was insolvent.

                              AS AND FOR A FIRST CAUSE OF ACTION AGAINST DEFENDANTS
                                   (New York Debtor and Creditor Law §§ 273,278 and 279)

                            54.       HB repeats and realleges each and every allegation contained in paragraphs "1"

                     through "53" as though fully set forth herein.

                            55.       HB is, and at all times relevant was, a creditor of Eber Bros.

                            56.       Upon information and belief, Eber Bros.' conveyance of the Eber Metro Shares to

                     Alexbay was not made in good faith.

                            57.       Upon information and belief, Eber Bros.' conveyance of the Eber Metro Shares to

                     Alexbay was not for fair equivalent value.

                            58.       Upon information and belief, Eber Bros.' conveyance of the Eber Metro Shares to

                     Alexbay was not for fair consideration as that term is defined under New York Debtor and

                     Creditor Law ("DCL") § 272.




HARRIS BEACH 3                                                          8
ATTORNEYS AT LAW
                   Case 1:16-cv-09517-LAK-KHP Document 226-7 Filed 06/05/19 Page 10 of 15




                             59.    Upon information and belief, Eber Bros.' conveyance of the Eber Metro Shares to

                     Alexbay rendered it insolvent as that term is defined under DCL § 271.

                             60.    Based on the foregoing, Eber Bros.' conveyance of the Eber Metro Shares to

                     Alexbay is fraudulent as to HB pursuant to DCL § 273.

                             AS AND FOR A SECOND CAUSE OF ACTION AGAINST DEFENDANTS
                                  (New York Debtor and Creditor Law §§ 273-a, 278 and 279)

                            61.     HB repeats and realleges each and every allegation contained in paragraphs "1"

                     through "60" as though fully set forth herein.

                            62.     Upon information and belief, Eber Bros.' conveyance of the Eber Metro Shares to

                     Alexbay was made without fair consideration as that term is defined under DCL § 272.

                            63.     Eber Bros.' conveyed the Eber Metro Shares to Alexbay when it was a defendant

                    in an action for money damages brought by HB.

                            64.     Eber Bros, has failed to satisfy the Judgment obtained by HB in the Underlying

                    Collection Action for money damages.

                            65.    Based on the foregoing, Eber Bros.' conveyance of the Eber Metro Shares to

                    Alexbay is fraudulent as to HB under DCL § 273-a.

                             AS AND FOR A THIRD CAUSE OF ACTION AGAINST DEFENDANTS
                                   (New York Debtor and Creditor Law §§ 276,278 and 279)

                           66.     HB repeats and realleges each and every allegation contained in paragraphs "1"

                    through "65" as though fully set forth herein.

                           67.     Upon information and belief, Eber Bros, conveyed the Eber Metro Shares to

                    Alexbay with actual intent to hinder, delay, and defraud its creditors, including HB.

                           68.     Based on the foregoing, Eber Bros.' conveyance of its Metro shares to Alexbay is

                    fraudulent as to HB under DCL § 276.




HARRIS BEACH g
ATTORNEYS AT LAW                                                      9
                   Case 1:16-cv-09517-LAK-KHP Document 226-7 Filed 06/05/19 Page 11 of 15




                             AS AND FOR A FOURTH CAUSE OF ACTION AGAINST DEFENDANTS
                                        (New York Debtor and Creditor Law § 276-a)

                             69.     HB repeats and realleges each and every allegation contained in paragraphs "1"

                      through "68" as though fully set forth herein.

                             70.     DCL § 276-a supplies enhanced remedies to creditors who demonstrate that

                     adverse parties have engaged in a conveyance with actual intent to hinder, delay or defraud.

                             71.    The enhanced remedies under DCL § 276-a include the availability of an award of

                     attorneys' fees of the creditor.

                             72.    HB is entitled to recover its reasonable attorneys' fees on the grounds that the

                     Defendants have made a fraudulent conveyance with actual intent to hinder, delay, or defraud

                     HB under DCL § 276-a.

                            73.     Accordingly, HB is entitled to an award of its attorneys' fees against the

                     Defendants pursuant to DCL § 276-a with regard to fees incurred in connection with this action.

                            WHEREFORE, Plaintiff, Harris Beach PLLC, respectfully demands judgment against

                     the Defendants as follows:

                                    (a)     On its First Cause of Action, an order: (1) declaring Eber Bros.'

                                            conveyance of the Eber Metro Shares to Alexbay fraudulent as to HB

                                            under DCL § 273; (2) setting aside the conveyance, or in the alternative,

                                            disregarding the conveyance and allowing HB to execute upon the Eber

                                           Metro Shares pursuant to DCL § 278; (3) restraining the Eber Metro

                                           Shares and membership units of Eber-CT until further order of the Court

                                           pursuant to DCL § 279; (4) restraining and enjoining until further order of

                                           this Court the defendants, their officers, directors, employees and all those

                                           working in con cert with them, including without limitation their directors,


HARRIS BEACH I
ATTORNEYS AT LAW                                                       10
                   Case 1:16-cv-09517-LAK-KHP Document 226-7 Filed 06/05/19 Page 12 of 15




                                       officers, agents, employees, attorneys and accountants are hereby enjoined

                                       and restrained (i) from conveying, transferring, selling, pledging, or

                                       otherwise encumbering, either directly or indirectly, the shares of Eber

                                       Metro and/or the membership units of Eber-CT; (ii) from voting or

                                       otherwise acting, either directly or indirectly, to authorize the conveyance.

                                       transfer, sale, pledge, or other encumbrance either directly or indirectly,

                                       the shares of Eber Metro and/or the membership units of Eber-CT; (iii)

                                       from conveying, transferring, selling, pledging, or otherwise encumbering.

                                       either directly or indirectly, the operating assets of Eber Metro and/or

                                       Eber-CT; or (iv) from voting or otherwise acting, either directly or

                                       indirectly, to authorize the conveyance, transfer, sale, pledge, or other

                                       encumbrance either directly or indirectly, the operating assets of Eber

                                       Metro and/or Eber-CT.; and/or (5) appointing a receiver for defendants

                                       Eber Bros., Eber Metro, Alexbay and Eber-CT pending further Order of

                                       this Court;

                                 (b)   On its Second Cause of Action, an order: (1) declaring Eber Bros.'

                                       conveyance of the Eber Metro Shares to Alexbay fraudulent as to HB

                                       under DCL § 273-a; (2) setting aside the conveyance, or in the alternative,

                                       disregarding the conveyance and allowing HB to execute upon the Eber

                                       Metro Shares pursuant to DCL § 278; (3) restraining the Eber Metro

                                       Shares and membership units of Eber-CT until further order of the Court

                                       pursuant to DCL § 279; (4) restraining and enjoining until further order of

                                       this Court the defendants, their officers, directors, employees and all those

                                       working in con cert with them, including without limitation their directors.

HARRIS BEACH 3                                                   11
ATTORNEYS AT LAW
                   Case 1:16-cv-09517-LAK-KHP Document 226-7 Filed 06/05/19 Page 13 of 15




                                        officers, agents, employees, attorneys and accountants are hereby enjoined

                                        and restrained (i) from conveying, transferring, selling, pledging, or

                                        otherwise encumbering, either directly or indirectly, the shares of Eber

                                        Metro and/or the membership units of Eber-CT; (ii) from voting or

                                        otherwise acting, either directly or indirectly, to authorize the conveyance.

                                        transfer, sale, pledge, or other encumbrance either directly or indirectly,

                                        the shares of Eber Metro and/or the membership units of Eber-CT; (iii)

                                       from conveying, transferring, selling, pledging, or otherwise encumbering,

                                       either directly or indirectly, the operating assets of Eber Metro and/or

                                       Eber-CT; or (iv) from voting or otherwise acting, either directly or

                                       indirectly, to authorize the conveyance, transfer, sale, pledge, or other

                                       encumbrance either directly or indirectly, the operating assets of Eber

                                       Metro and/or Eber-CT.; and/or (5) appointing a receiver for defendants

                                       Eber Bros., Eber Metro, Alexbay and Eber-CT pending further Order of

                                       this Court;

                                 (c)   On its Third Cause of Action, an order: (1) declaring Eber Bros.'

                                       conveyance of the Eber Metro Shares to Alexbay fraudulent as to HB

                                       under DCL § 276; (2) setting aside the conveyance, or in the alternative,

                                       disregarding the conveyance and allowing HB to execute upon the Eber

                                       Metro Shares pursuant to DCL § 278; (3) restraining the Eber Metro

                                       Shares and membership units of Eber-CT until further order of the Court

                                       pursuant to DCL § 279; (4) restraining and enjoining until further order of

                                       this Court the defendants, their officers, directors, employees and all those

                                       working in con cert with them, including without limitation their directors,

HARRIS BEACH 3
ATTORNEYS AT LAW                                                12
                   Case 1:16-cv-09517-LAK-KHP Document 226-7 Filed 06/05/19 Page 14 of 15




                                       officers, agents, employees, attorneys and accountants are hereby enjoined

                                       and restrained (i) from conveying, transferring, selling, pledging, or

                                       otherwise encumbering, either directly or indirectly, the shares of Eber

                                       Metro and/or the membership units of Eber-CT; (ii) from voting or

                                       otherwise acting, either directly or indirectly, to authorize the conveyance,

                                       transfer, sale, pledge, or other encumbrance either directly or indirectly,

                                       the shares of Eber Metro and/or the membership units of Eber-CT; (iii)

                                       from conveying, transferring, selling, pledging, or otherwise encumbering.

                                       either directly or indirectly, the operating assets of Eber Metro and/or

                                       Eber-CT; or (iv) from voting or otherwise acting, either directly or

                                       indirectly, to authorize the conveyance, transfer, sale, pledge, or other

                                       encumbrance either directly or indirectly, the operating assets of Eber

                                       Metro and/or Eber-CT.; and/or (5) appointing a receiver for defendants

                                       Eber Bros., Eber Metro, Alexbay and Eber-CT pending further Order of

                                       this Court;

                                 (d)   On its Fourth Cause of Action, as against Defendants, awarding HB its

                                       reasonable attorneys' fees, costs and disbursements pursuant to DCL §

                                       276-a; and

                                 (e)   For such further and other relief as may be just, proper, and equitable.




HARRIS BEACH 1                                                  13
ATTORNEYS AT LAW
                   Case 1:16-cv-09517-LAK-KHP Document 226-7 Filed 06/05/19 Page 15 of 15




                     Dated: Pittsford, New York
                            December 11, 2014

                                                                   HARRIS BEAQH PLLC


                                                                   By:
                                                                   Douglas A. Foss, Esq.
                                                                   Kevin Tompseft, Esq. /
                                                                   Attorneys for me Plamtiff
                                                                   99 Gamsey Rpad
                                                                   Pittsford, Ne\\York/4534
                                                                   (585)419-8800




                                                                                        3;
                                                                                               <2$
                                                                                               -JSs
                                                                                        c"     o
                                                                                    ."1
                                                                                               rn
                                                                                    o

                                                                                   -<                 e®?
                                                                                  CD

                                                                                  r"*    G>7




                     254264 2386927V4


HARRIS BEACH S                                           14
ATTORNEYS AT LAW
